Citation Nr: 1218442	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a service-connected right knee condition, rated as 10 percent disabling. 

2.  Entitlement to an increased initial evaluation for genu recurvatum of the right knee, evaluated as 0 percent disabling prior to April 29, 2011, and as 10 percent disabling as of that date. 

3.  Entitlement to an increased initial evaluation for loss of flexion of the right knee, evaluated as 0 percent disabling prior to April 29, 2011, and as 10 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to July 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a right knee condition and assigned a 10 percent evaluation effective July 26, 2003.  The RO in St. Petersburg, Florida, currently has jurisdiction of the claim.  When this claim was previously before the Board in December 2007, October 2009, and April 2011, it was remanded for further development.  
 
A March 2012 rating decision granted service connection for genu recurvatum of the right knee and limitation of flexion of the right knee, and assigned separate noncompensable ratings effective from July 26, 2003 to April 28, 2011, and separate 10 percent ratings as of April 29, 2011.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee condition is manifested by complaints of giving way; no instability or subluxation has been objectively demonstrated.  

2.  Prior to April 29, 2011, there were no findings of genu recurvatum of the right knee manifested by weakness and insecurity in weight-bearing.

3.  From July 26, 2003, to April 28, 2011, the Veteran's right knee disorder was manifested by chondromalacia with pain and flexion limited to 80 degrees, at worst.  

4.  From April 29, 2011, forward, the Veteran's flexion of the right knee was limited to 105 degrees, with pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a service-connected right knee condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2011).

2.  Prior to April 29, 2011, the criteria for an increased (compensable) rating for service-connected genu recurvatum are not met; and since April 29, 2011, the criteria are not met for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5263 (2011).

3.  The criteria for a 10 percent rating, and not higher, for loss of flexion of the right knee have been met from July 26, 2003, to April 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).

4.  From April 29, 2011, forward, the criteria for a rating in excess of 10 percent for loss of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102,4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the Veteran is challenging the initial evaluations assigned following grants of service connection for the manifestations of her right knee disability.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, as the notice that was provided in September 2003, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Furthermore, the VA sent a letter in May 2009 that fulfilled the requirements of Dingess, and her claim was readjudicated in a July 2009 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records dated from 2003 to 2011, private treatment records, and Social Security Administration (SSA) record.  The RO also provided her with three VA examinations.  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  

Moreover, the Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its three remand decisions, it directed the RO to obtain complete copies of the Veteran's VA treatment records, SSA records, and private treatment records, and to obtain two VA knee examinations.  In this regard, the Board notes that the AMC made sufficient efforts to obtain these records, and in June 2009 and April 2011, the Veteran was afforded an adequate VA examination in April 2011.  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue. 


II.  Analysis

The Veteran asserts that her right knee disabilities meet the criteria for higher evaluations.  She reports pain in the knee, that she has a limp, and that she wears a brace to ensure stability.

VA treatment records dated in August 2003 reveal that the Veteran complained of pain in her right knee, as well as buckling and locking.  She reported that she wore a brace.  Physical examination revealed no effusion, full range of motion, diffuse pain to palpation around the joint, and positive anterior Drawer sign.  Magnetic resonance imaging (MRI) of the knee in August 2003 was normal.  Findings were consistent in September 2003.

A VA joints examination was conducted in October 2003.  The Veteran complained of constant right knee pain.  Right knee range of motion was 0 to 130 degrees.  The Veteran had right knee pain when it was fully flexed.  Knee ligaments were normal.  McMurray's sign could not be identified.  The right patella was stable and tracked normally.  The diagnosis was painful right knee condition.  

VA treatment records dated in July 2005 showed that the Veteran complained of anterior right knee pain.  Lachman's was negative and the knee was stable with no joint line tenderness.  There was a tracking problem.  A May 2005 MRI was normal.  The assessment was patella-femoral syndrome.  In September 2005, the Veteran was diagnosed as having right knee chondromalacia patella-femoral syndrome.  

Physical therapy notes dated in June 2006 show severe quadriceps muscle shortening, limited flexion, and severe patella tendonitis.  Flexion of the right knee was to 80 degrees.  In July 2006, right knee flexion was to 120 degrees.

In March 2009, the Veteran reported a progression of her right knee symptoms, including a lot of pain and popping.  She wore a brace daily.  There was pain to palpation of the patella with clicking and popping on extension.  A March 2009 MRI showed all ligamentous structures and menisci intact.  There were no osteochondral fragments or loose bodies, or joint effusion.  There was mild chondromalacia patella.   

A VA joints examination was conducted on June 29, 2009.  The examiner noted that the Veteran's claim folders were reviewed.  The Veteran's right knee was being treated with physical therapy and bracing.  She noted that her symptoms of pain and giving way were increasing in severity.  She also complained of stiffness and weakness.  Range of motion of the right knee was 0 to 140 degrees.  Her gait was normal.  There was crepitation and subpatellar tenderness.  The examiner noted that the Veteran had objective evidence of pain with active motion of the knee.  There was no objective evidence of pain after repetitive right knee motion or additional limitation of motion after three repetitions of knee motion.  Mild chondromalacia patella was noted on March 29, 2009, MRI study.  No instability was found on physical examination or imaging studies.  

In July 2009, VA treatment records show that the Veteran continued to wear a right knee brace and she reported having fallen due to right knee instability.  The assessment was right knee chondromalacia patella mild, infrapatellar tendonitis.  In September 2009, there was right knee crepitation with patella compression test positive.

A VA joints examination was conducted on April 29, 2011.  The examiner noted that the Veteran's claim folders were reviewed.  The Veteran reported that she re-injured her knee in October 2009 after being in a car accident.  She reported that her pain, weakness, stiffness, giving way, and popping had worsened since the accident.  She also complained of instability and locking.  On examination, the Veteran had an antalgic gait.  The examiner did not note instability of the right knee, but reported he was unable to check for instability because the Veteran complained of pain and had severe guarding of the right knee.  The Veteran's weight bearing joint was affected, and there were findings of crepitus, tenderness, weakness, and abnormal motion.  The right knee range of motion was 0 to 105 degrees.  The examiner noted right knee pain following repetitive motion and reported that he was unable to test for additional functional loss with three repetitions of ranges of motion because the Veteran complained of severe pain.

The examiner noted that a March 2009 MRI revealed mild chondromalacia patella, with no ligamentous and/or meniscal injury.  An April 2001 x-ray showed early degenerative changes of the right knee, i.e., mild narrowing of the medial tibiofemoral compartment which was not present on a prior study in September 2009.  The diagnoses were right knee chondromalacia patella, mild degenerative joint disease (DJD).

The examiner also stated that he was unable to accurately perform maneuvers to determine instability of the right knee.  This was due to severe guarding, pain, and patient's weight.  The examiner noted that the Veteran reports that symptoms in the right knee have worsened since October 2009 after sustaining a reinjury due to a motor vehicle accident.  If any changes were to be seen on MRI to include any ligamentous and/or meniscal injury it would most probably be secondary to injury sustained in October 2009 motor vehicle accident.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson, 12 Vet. App. at 125-26. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

The February 2004 rating decision which granted service connection for a right knee condition and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.  Here, there have been no objective findings of instability of the Veteran's right knee.  The VA examinations dated in 2003, 2009, and 2011, as well as the ongoing treatment records and diagnostic testing (i.e., MRIs), all show that the knee is stable and the ligaments are intact.  Thus, although the Veteran reports instability of the knee and wears a brace, the Board finds that her symptoms are adequately compensated by the 10 percent rating assigned under DC 5257 and that a higher rating under this code is not warranted.

Subsequently, a March 2012 rating decision granted service connection for genu recurvatum of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5263; and limitation of flexion of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and assigned separate noncompensable rating prior to April 29, 2011, and separate 10 percent ratings as of that date.  VA's General Counsel has held that a knee disability may receive separate ratings under Diagnostic Codes evaluating instability (DCs 5257, 5262, and 5263) and those evaluating range of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that a veteran who has arthritis with restricted motion and instability in the knee may receive separate ratings for each set of symptomatology under different Diagnostic Codes); see also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee and the knee also exhibits limitation of motion, consideration should be given to assigning a separate rating based on painful motion under 38 C.F.R. §§ 4.40 , 4.45, 4.59). 

Under Diagnostic Code 5263, genu recurvatum of the knee that is acquired, traumatic, and objectively shows weakness and insecurity in weight-bearing, would warrant a rating of 10 percent.  38 C.F.R. § 4.71a , Part 4, DC 5263.  The VA examiner in April 2011 noted that the Veteran's weight bearing was affected, and there were findings of weakness and abnormal motion.  As such symptomatology has not been shown prior to April 29, 2011, a 10 percent evaluation is not warranted during that time frame.  Moreover, as the Veteran is in receipt of service connection for the highest evaluation under that Diagnostic Code from April 29, 2011, a higher evaluation is not warranted since that time.

Chondromalacia patella is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Diagnostic Code Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 60 degrees, a 0 percent rating is warranted.  If flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 5 degrees, a 0 percent rating is warranted.  If extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Throughout the entire appeal period, the Veteran has reported pain of her right knee.  There have been findings of mild chondromalacia on MRIs prior to April 2011, as well as early degenerative changes at the time of the VA examination in April 2011.  At worst, right knee flexion was limited to 80 degrees in June 2006, which does not meet the criteria for even a 0 percent rating under Diagnostic Code 5260.  However, as the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, a 10 percent disability rating is warranted under DC 5260 for the time period prior to April 29, 2011.  See 38 C.F.R. § 4.59.  

A rating in excess of 10 percent is not warranted under DC 5260 at any time since the grant of service connection on July 26, 2003, as flexion of the right knee has never been limited to 30 degrees.  On VA examination in April 2011, the Veteran had flexion to 105 degrees.  Nor is a separate rating for limited extension of the right knee warranted under DC 5261, and there have been no findings of extension of the right knee limited to 10 degrees.  In reaching the determination, the Board finds it significant that, even taking pain on motion into consideration, as required by DeLuca, the Veteran has consistently demonstrated essentially full extension of the right knee, and flexion limited to no less than 80 degrees.  Therefore, she is not entitled to an increased rating under Diagnostic Code 5260, or a separate rating under DC 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The Board has also considered whether any other diagnostic codes may afford the Veteran a higher rating for her right knee disability.  In this case, however, there is no evidence of knee ankylosis (Diagnostic Code 5256); dislocation or removal of a semilunar cartilage (Diagnostic Code 5258 and Diagnostic Code 5259); or tibia and fibula impairment (Diagnostic Code 5262).  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's right knee disability (i.e., pain, limited flexion, weakness) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the rating criteria reasonably describe her disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

Entitlement to an increased rating for a right knee condition under Diagnostic Code 5257 is denied.

Entitlement to an increased evaluation for genu recurvatum of the right knee, evaluated as 0 percent disabling prior to April 29, 2011, and as 10 percent disabling as of that date, is denied.  

Entitlement to an increased rating of 10 percent, and not higher, is granted for limitation of right knee flexion under Diagnostic Code 5260 from June 26, 2003, to April 28, 2011, subject to the laws and regulations applicable to the payment of VA monetary benefits. 

Entitlement to a rating in excess of 10 percent for limitation of right knee flexion under Diagnostic Code 5260 from April 29, 2011, forward is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


